UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1468



HYANG KYU SMART,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-797-377)


Submitted:   November 19, 2007          Decided:    December 19, 2007


Before KING and SHEDD, Circuit Judges, and Henry F. FLOYD, United
States District Judge for the District of South Carolina, sitting
by designation.


Petition denied by unpublished per curiam opinion.


John Bodner, Jr., Pradeep Victor, HOWREY, L.L.P., Washington, D.C.;
Stanton Braverman, BRAVERMAN & LIN, P.C., Charlottesville,
Virginia, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Civil Division, James A. Hunolt, Senior Litigation
Counsel, Office of Immigration Litigation, Song E. Park, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hyang Kyu Smart, a native and citizen of South Korea,

seeks review of the April 4, 2006 order of the Board of Immigration

Appeals (Board) denying her motion to reconsider.                See In re:

Smart, No. A29-797-377 (B.I.A. Apr. 4, 2006).          In her brief, Smart

reiterates arguments relevant to the Board’s underlying order of

January   26,   2006,   finding   no    jurisdiction    to    consider   her

application for adjustment of status.        See In re: Smart, No. A29-

797-377 (B.I.A. Jan. 26, 2006).        We note that the underlying order

is not before us for review and that Smart does not advance any

arguments relevant to the denial of the motion to reconsider.            See

Stone v. INS, 514 U.S. 386, 394, 405 (1995).

           Accordingly, we are constrained to deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                  - 2 -